Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending,
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 11-13 are unclear. Note as written the condition of “if the search target phrase is found in the dictionary” has to be met first before the search unit conducts a search on the directed graph based on a search target phrase and locate where in the directed graph the search target phrase appear. However it is not clear what conduct a search to find if the search target phrase is found in the dictionary. Note if the condition is not met, nothing seems to be accomplished.
Claim 1 lines 14-15 are unclear. As written the index is associated with the resource based on the tokens extracted from the text sentence. In consequence, itis not clear how an association could be made between the index and the resource as a whole, while only tokens of a text sentence of the resource are used for the association. 
Claim 1 last line “in order to update the directed graph” seems to be mere intentional. It is not clear whether the adding a new token actually is required.
Claim 2 merely describes neighboring tokens are connected by a node.
Claim 3 merely connects a phrase found in the dictionary. However it is not clear what is meant by in front and behind the appearance location in the directed graph. Note the appearance location lacks antecedent basis.
Claim 4 merely further conduct a search on the updated directed graph.
Claim 5 “so as to avoid a re-search of a token that has already been searched in the updated directed graph” is unclear. How is the search conducted?
Claim 6 seems to clarify claim 5 by storing a node as a searched node and conducting a re-search on a token that is connected to a node other than the already searched node.
Claim 7 last two lines “wherein the directed graph search unit conducts a search on the directed graph with reference to the tree structure” is unclear. How is the tree structure used in the search of the directed graph?
Claim 8 seems to clarify how the tree structure is used in searching the directed graph of claim 7.
Claim 9 “in order to” seems mere intentional. It is not clear whether the update actually occurs.
Claim 10 merely describes extracting an N-gram and creating an index based on the extracted N-gram. It is not clear how the N-gram is determined.
Claim 11 seems to clarify claim 10.
Claim 12 recites a predetermined related phrase, a ground phrase  and an original phrase. It is not clear how they are related.
Claim 13 lines 10, 15 and last two lines “in order to” seem mere intentional. It is not clear what is actually required.
Claim 14 merely describes tokens are connected to each other by a node.
Claim 15 merely connects a phrase associated with the search-target-phrase found in the dictionary. However, the appearance location lacks antecedent basis.
Claim 16 merely searches the updated directed graph.
Claim 17 merely describes extracting an N-gram and creating an index based on the extracted N-gram. It is not clear how the N-gram is determined.
Claim 18 seems to clarify claim 17.
Claim 19 lines 5, 14, “in order to” seem mere intentional. Thus it is not clear what is actually required.
Claim 20 last 6 lines recite a condition “if the search target phrase is found in the dictionary”. However it is not clear what is accomplished if the condition is not met.
Claim 20 last 2 lines “in order to” seem mere intentional. It is not clear what is actually required.
Art rejection is not being applied to claims 1-20 because although he dependent claims are more detailed than their parent claims, they do not cure the deficiencies of their parent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Feller et al (US 20150347626) teach a method, system, and/or computer program product constructs and utilizes an ontological graph. A seed term and an expansion signal are received from a user. An ontological graph is constructed based on the expansion signal as applied to the seed term. The ontological graph includes nodes representing the seed term plus other terms that are located in accordance with instructions derived from the first expansion signal, such that the seed term and the other terms share a common trait. Terms from the ontological graph are displayed as string literals in a dictionary, wherein the dictionary contains related other terms at a resolution level that is controlled by the first expansion signal from the user and the seed term.

Chen et al (US 20040220905) teach a concept network that can be generated in response to a user query. In one embodiment, the concept network is being used with a search tool. The search tool searches a plurality of data storage locations. Each data storage location is arranged with a node. Certain ones of the nodes are connected by at least one link. The concept network selects a portion of certain ones of the nodes based on the link, wherein the at least one link is used for content purposes. The concept network represented by a directed graph includes a plurality of nodes and a plurality of links or edges connecting the nodes. The nodes represent concepts. The edges or links represent the relationships between the concepts. The directed graph of the concept network thereby provides the content structure. The content structure of the Web pages is information mined to yield information that is used to produce the concept network. The concept network  within a reasonable amount of time, is able to understand a large number of keywords of typical usage (including their structure) based on the taxonomy produced with the concept network. Using the taxonomy, the concept network displays the keywords in a structured fashion. As such, the concept network is capable of being used as a thesaurus since the concept network is able to interpret the meanings of words based on the taxonomy. The increased number of words in the taxonomy (i.e., dictionaries) of the concept network is therefore especially useful to users that are searching a computer environment such as a network or the Web for a specific technical, legal, or other such specialized word.
Budzinski (US 20040107088) teaches an improved method and apparatus for understanding natural language in terms of stored experience. This aspect of the invention is implemented with a syntactic method, followed by a phrase and clause state representation method, a purpose identification method, and an experience or knowledge retrieval method, a plausibility and expectedness check method, a context update method, and application specific processes including: further accesses of state representation memory and knowledge and experience memory, evaluation of application specific processes, and/or generation of outgoing natural language. Experience and knowledge are stored as nodes with associated clause implying word sense numbers organized into paths in a directed graph. Nodes in the directed graph have access conditions which determine if a node is accessible on a path. A path has an associated purpose relation which is any concept that labels the path. Dictionary look up is used to access linked phrase entry structures and to check each phrase’s grammar information and each clause’s grammar information to determine if the phrase or clause is an interjection or an idiom.

Coen (US 20030126106) teaches a system and method are provided for viewing a data dictionary's structure. The system includes a processor coupled to a database and a display. The processor determines all lexical nodes of a retrieved data dictionary that includes terms and term definitions, then parses each term's definition. Next, the processor determines dependencies of each lexical node based on the parsed definitions and the terms associated with the other lexical nodes, and generates a lexical graph based on the determined lexical nodes and the determined dependencies. Then, at least a portion of the generated lexical graph is presented on the display.

Morgan et al (US 20040186705) teach a method for concept word management. The method comprises receiving an editing request for a text document from a requestor. The editing request includes an initial phrase located in the text document. An ontology associated with the text document is searched for the initial phrase. The initial phrase is distinguished in the text document in response to the initial phrase being located in the ontology and to the editing request further including a distinguish phrase command. An alternate phrase associated with the initial phrase is presented to the requestor in response to the initial phrase being located in the ontology and to the editing request further including a display alternate phrase command. The initial phrase is replaced in the text document with the alternate phrase in response to the editing request further including a replace phrase command.

Rousso et al (US 20050283473) teach an apparatus, method, and system for Artificial Intelligence for Data Searching Applications (AIDSA) that improves upon search systems. The AIDSA enables searchers to better target their searches and yield better search results by intelligently identifying, interrelating, and executing searches including synonyms of keywords. In one embodiment, the AIDSA expands upon a user's query by finding related words and generating all permutations of the user's query and identified related words. Then the AIDSA searches a database based on this expanded query and ranks the results. The method comprises in an embodiment obtaining a query and matching terms within the query to words in a dictionary of inter associated words. Then the method identifies words related to the matched terms in the inter associated words dictionary and generates an expanded query including identified related words. The method then searches memory with the expanded query and matches references. Finally, the method provides ranked matching references in response to the obtained query.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        2 July 2022